Citation Nr: 1539971	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for microdiscectomy L5-S1, fusion with bone graft,
disc disease of the lumbar spine (now claimed as lower back condition), to include as secondary to a right knee condition.

3.  Entitlement to service connection for microdiscectomy L5-S1, fusion with bone graft, disc disease of the lumbar spine (now claimed as lower back condition), to include as secondary to a right knee condition.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 and October 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) via a Travel hearing.  However, in a November 2014 signed statement from the Veteran's representative, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

In December 2014, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

A review of the Veteran's electronic claims filed revealed nothing further pertinent to the present appeal.

The issues of entitlement to service connection for microdiscectomy L5-S1, fusion with bone graft, disc disease of the lumbar spine and a right knee condition, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a claim for a lower back condition, right knee condition, and nerves in January 2004.  The Veteran was notified of the decision on February 5, 2004 and as of February 5, 2005, the decision was finalized, as the Veteran did not submit any additional evidence or any intention to appeal.

2.  The Veteran filed a claim to reopen for his right knee in July 2005.  He did not submit any additional evidence with his claim and the RO denied it on December 19, 2005 with notice on the same date.  The Veteran filed a notice of disagreement (NOD) on June 2006, was issued a statement of the case (SOC) on January 2007, and submitted an untimely VA Form 9 (Substantive Appeal) on May 2007.  The Veteran was notified on June 2007 by the RO that the December 2005 decision was finalized on February 2007, after the Veteran failed to submit a timely substantive appeal.

3.  The Veteran filed a claim to reopen for his back and nerves in May 2007 and for his right knee in June 2007.  The RO denied reopening the Veteran's claims for failure to submit new and material evidence in a January 2008 rating decision, of which the Veteran was notified on January 7, 2008.  The Veteran did not submit any additional evidence or intention to appeal the claims for his back within a year of the notification and the rating decision in that regard was finalized on January 7, 2009.   The Veteran filed a NOD on May 2008 for the claims of the right knee and nerves only.  The RO provided a SOC on October 3, 2008.  The Veteran did not submit a substantive appeal and the rating decision was finalized on January 7, 2009, as more than 60 days had passed since the issuance of the SOC and more than a year had passed since the original notification of the rating decision.  Thus, the last final denial for all of the Veteran's claims was in the January 2008 rating decision.
 
 4.  Evidence added to the record since the final January 2008 rating decision, with regard to the issue of an acquired psychiatric disorder, is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  Evidence added to the record since the final January 2008 rating decision, with regard to the issues of a back condition and a right knee condition, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for microdiscectomy L5-S1, fusion with bone graft,
disc disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In letters issued in July 2010 and August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit other types of evidence that he could submit in support of his claim. The Veteran also was informed of when and where to send the evidence.  The letters also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional relevant information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004).

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the Veteran was in receipt of SSA benefits and such records have been associated with the claims file and considered accordingly.

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43   (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317   (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Acquired Psychiatric Disability

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to for an acquired psychiatric disability.

The Veteran initially filed a claim for service connection for nerves back in August 2003.  The evidence at the time of the adjudication of the Veteran's claims in a January 2004 rating decision consisted of service treatment records (STRs), VA outpatient treatment records from December 2001 to August 2003, and private treatment records from August 1993 to July 2003.  The January 2004 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service.

The Veteran then filed a claim to reopen for service connection for nerves back in May 2007.  The evidence at the time of the adjudication of the Veteran's claims in a January 2008 rating decision consisted of STRs, VA outpatient treatment records from December 2001 to June 2007, and private treatment records from August 1993 to July 2003.  The January 2008 rating decision denied reopening for a failure to provide new and material evidence on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service.  The Veteran was notified on January 7, 2008.  The Veteran filed a NOD on May 2008 for the claims of the right knee and nerves only.  The RO provided a SOC on October 3, 2008.  The Veteran did not submit a substantive appeal and the rating decision was finalized on January 7, 2009, as more than 60 days had passed since the issuance of the SOC and more than a year had passed since the original notification of the rating decision.

The January 2008 decision is the last final decision prior to the Veteran's July 2010 claim to reopen, which is the subject of the current appeal.  As the Veteran had until January 2009 to file an appeal before that claim was finalized and he abandoned his appeal and did not submit any additional evidence or intent to appeal until July 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Although the Veteran's claim was reopened in a subsequent September 2010 rating decision by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the January 2008 rating decision was finalized in January 2009, the Veteran has submitted only additional statements reiterating his contentions that his condition is related to military service as well as submitted additional VA outpatient treatment records and private treatment records reflecting treatment for various psychiatric disabilities, to include schizoaffective disorder and bipolar disorder.  These records, however, do not provide any discussion of onset during the Veteran's military service or within one year post-service and do not otherwise relate the Veteran's condition to such service.  This evidence is new because it has not been previously considered.  However, this evidence is not material because it is merely cumulative of evidence already known at the time of the January 2008 adjudication; namely that the Veteran believed that he currently suffers from symptoms of an acquired psychiatric disorder that was the result of military service and that he is currently being treated for various psychiatric disabilities, to include schizoaffective disorder and bipolar disorder, that have not been opined to be related to military service.  The Veteran has not provided any material evidence relating to the elements of any in-service incurrence, as STRs are silent for any such mention, or nexus, and as he has provided no medical opinions to support his contentions.

Accordingly, the newly submitted statements and outpatient treatment records do not provide any material evidence that would indicate that the Veteran had in-service incurrence of an acquired psychiatric disorder or nexus.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final January 2008 rating decision.  Since there is no new non-redundant evidence that shows the Veteran has an in-service incurrence of an acquired psychiatric disability or nexus, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the January 2008 final RO decision and reopening the claim for service connection for an acquired psychiatric disorder is not warranted.

Back

The Veteran contends that he is entitled to service connection for a lower back condition.  To this effect, the Veteran has filed a claim to reopen a previously denied claim on this issue.

The Veteran initially filed a claim for service connection for the back in August 2003.  The evidence at the time of the adjudication of the Veteran's claims in a January 2004 rating decision consisted of STRs, VA outpatient treatment records from December 2001 to August 2003, and private treatment records from August 1993 to July 2003.  The January 2004 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service.

The Veteran then filed a claim to reopen for service connection for the back in May 2007.  The evidence at the time of the adjudication of the Veteran's claims in a January 2008 rating decision consisted of STRs, VA outpatient treatment records from December 2001 to June 2007, and private treatment records from August 1993 to July 2003.  The January 2008 rating decision denied reopening for a failure to provide new and material evidence on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service.  The Veteran was notified on January 7, 2008.  The Veteran did not submit any additional evidence or intent to appeal and the rating decision was finalized on January 7, 2009.

The January 2008 decision is the last final decision prior to the Veteran's July 2010 claim to reopen, which is the subject of the current appeal.  As the Veteran had until January 2009 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until July 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Although the Veteran's claim was reopened in a subsequent September 2010 rating decision by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett, 83 F.3d at 1380; Jackson, 265 F.3d at 1366; also Winters, 12 Vet. App. at 203.

Since the January 2008 rating decision was finalized in January 2009, the Veteran has submitted additional VA outpatient treatment records showing treatment for a back condition as well as an etiology opinion dated July 2011 in which it stated that the Veteran's current back complaints may be related to impact injuries from a sustained fall from a helicopter rappel line during military training as a Cavalry Scout.  Although there is no evidence of the alleged injury in the claims file, the Veteran's DD 214 shows that he was assigned as a Cavalry Scout with an Air Assault unit, which tends to lend some level of corroboration to his story.  This evidence is new because it has not been previously considered.  It is also material because it addresses the issues, in-service injury and nexus, that were previously unknown at the time of the January 2008 rating decision.  As the etiology opinion shows an indication that the Veteran's present back disability is possibly the result of an injury sustained in service, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.

Right Knee

The Veteran contends that he is entitled to service connection for a right knee condition.  To this effect, the Veteran has filed a claim to reopen a previously denied claim on this issue.

The Veteran initially filed a claim for service connection for the right knee in August 2003.  The evidence at the time of the adjudication of the Veteran's claims in a January 2004 rating decision consisted of STRs, VA outpatient treatment records from December 2001 to August 2003, and private treatment records from August 1993 to July 2003.  The January 2004 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service, and there was no current disability.

The Veteran then filed a claim to reopen for his right knee in July 2005.  He did not submit any additional evidence with his claim and the RO denied it on December 19, 2005 with notice on the same date.  The Veteran filed a NOD on June 2006, was issued a SOC on January 2007, and submitted an untimely VA Form 9 on May 2007.  The Veteran was notified on June 2007 by the RO that the December 2005 decision was finalized on February 2007, after the Veteran failed to submit a timely substantive appeal.

The Veteran then filed a claim to reopen for service connection for the right knee in June 2007.  The evidence at the time of the adjudication of the Veteran's claims in a January 2008 rating decision consisted of STRs, VA outpatient treatment records from December 2001 to June 2007, and private treatment records from August 1993 to July 2003.  The January 2008 rating decision denied reopening for a failure to provide new and material evidence on the basis that service treatment records showed no complaints or diagnoses in service and there was no evidence of complaints or diagnosis within one year post-service.  The Veteran was notified on January 7, 2008.  The Veteran filed a NOD on May 2008 for the claims of the right knee and nerves only.  The RO provided a SOC on October 3, 2008.  The Veteran did not submit a substantive appeal and the rating decision was finalized on January 7, 2009, as more than 60 days had passed since the issuance of the SOC and more than a year had passed since the original notification of the rating decision.

The January 2008 decision is the last final decision prior to the Veteran's July 2010 claim to reopen, which is the subject of the current appeal.  As the Veteran had until January 2009 to file an appeal before that claim was finalized and he did not submit any additional evidence or intent to appeal until July 2010, the Board finds that he must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Although the Veteran's claim was reopened in a subsequent September 2010 rating decision by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett, 83 F.3d at 1380; Jackson, 265 F.3d at 1366; also Winters, 12 Vet. App. at 203.

Since the January 2008 rating decision was finalized in January 2009, the Veteran has submitted additional VA outpatient treatment records showing treatment for a current right knee condition as well as an etiology opinion dated July 2011 in which it stated that the Veteran's current right knee complaints may be related to impact injuries from a sustained fall from a helicopter rappel line during military training as a Cavalry Scout.  Although there is no evidence of the alleged injury in the claims file, the Veteran's DD 214 shows that he was assigned as a Cavalry Scout with an Air Assault unit, which tends to lend some level of corroboration to his story.  This evidence is new because it has not been previously considered.  It is also material because it addresses the issues, current diagnosis, in-service injury, and nexus that were previously unknown at the time of the January 2008 rating decision.  As the etiology opinion shows an indication that the Veteran's present right knee disability is possibly the result of an injury sustained in service, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for an acquired psychiatric disability is not reopened; the appeal is thus denied.

New and material evidence having been received; the claim of entitlement to service connection for microdiscectomy L5-S1, fusion with bone graft,
disc disease of the lumbar spine (now claimed as lower back condition), to include as secondary to a right knee condition, is reopened; the appeal is granted to this extent only.

New and material evidence having been received; the claim of entitlement to service connection for a right knee condition, is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the Veteran's claim, further development is required before the claim can be adjudicated on the merits.

First, the Board finds that it is necessary to obtain the Veteran's service personnel records.  The Board notes that the Veteran's service treatment records have been obtained, but his service personnel records have not.  These records may be vital to substantiating the Veteran's allegations of a rappelling injury during training as a Cavalry Scout, of which military occupational specialty (MOS) has been shown on the Veteran's DD 214.  It is possible that such records may contain notations, to include a line of duty determination, regarding any possible training accident sustained by the Veteran while undergoing military training for his MOS.  On remand, attempts to obtain his service personnel records should be made, as well as any ongoing private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Second, the Board finds that the Veteran should be afforded a VA medical examination for his back and right knee claims to diagnose and discuss the etiology of such disabilities, to include any relationship to a helicopter rappelling injury and a secondary relationship of the back to the right knee.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, it is noted that the Veteran has not been provided with a VA medical opinion for either of the claimed conditions.  However, the Board finds that, in accordance with the low threshold of McLendon, the elements for warranting a medical opinion are met, as the Veteran has been shown to have an indication of a current disability via his outpatient treatment records showing a diagnosis of microdiscectomy L5-S1, fusion with bone graft, disc disease of the lumbar spine and right knee osteoarthritis; an indication of an in-service injury during a helicopter rappelling incident during military training reported to the Veteran's current treatment provider; an indication that the current disability may be related to the in-service event by way of the July 2011 positive etiology opinion; and the current evidence, without a rationale, as the July 2011 opinion does not provide a medically supported basis for its conclusion and does not have confirmed circumstances of the Veteran's military service, is insufficient to decide the case.

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to service connection for a low back disability and a right knee condition must be developed before the Board renders a decision on the TDIU claim, as the Veteran is currently not service-connected for any disabilities and the outcome of such evaluations may give rise or negate the need or availability for TDIU.  Upon completion of the development reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Additionally, the AMC/RO should attempt to obtain and associate any available service personnel records for the Veteran.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded (an) appropriate examination in order to determine the etiology of his back and right knee disabilities. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the back disability had its onset in service, or is otherwise the result of a disease or injury in service. In particular, the examiner should take the Veteran's MOS as a Cavalry Scout and lay accounts of sustaining a fall while rappelling out of a helicopter during training into account when rendering an opinion.  In this regard, the examiner should discuss the mechanisms by which the Veteran's current disabilities could be related to such injuries with a complete rationale, to include citations to relevant medical authority and literature where appropriate.

(b) Further, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right knee disability had its onset in service, or is otherwise the result of a disease or injury in service. In particular, the examiner should take the Veteran's MOS as a Cavalry Scout and lay accounts of sustaining a fall while rappelling out of a helicopter during training into account when rendering an opinion.  In this regard, the examiner should discuss the mechanisms by which the Veteran's current disabilities could be related to such injuries with a complete rationale, to include citations to relevant medical authority and literature where appropriate.

(c) Further, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the back disability is caused by OR aggravated (permanently worsened beyond natural progression) by the right knee disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


